Case 19-03167   Doc 21   Filed 09/30/19 Entered 09/30/19 16:23:11   Desc Main
                           Document     Page 1 of 7
Case 19-03167   Doc 21   Filed 09/30/19 Entered 09/30/19 16:23:11   Desc Main
                           Document     Page 2 of 7
Case 19-03167   Doc 21   Filed 09/30/19 Entered 09/30/19 16:23:11   Desc Main
                           Document     Page 3 of 7
  Case 19-03167        Doc 21     Filed 09/30/19 Entered 09/30/19 16:23:11           Desc Main
                                    Document     Page 4 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                        )
                                              )       Case No. 19-03167
Victoria L. Graff &                           )       Chapter 13
Bradford J. Mahan.                            )
                                              )
                Debtors.                      )       Honorable Judge LaShonda A. Hunt
                                              )
                                              )       Hearing Date: October 21, 2019
                                              )       Hearing Time: 9:30 a.m.
                                              )


MOTION OF IH3 PROPERTY ILLINOIS LP FOR RELIEF FROM THE AUTOMATIC
       STAY AS TO THE REAL PROPERTY COMMONLY KNOWN AS
            4305 WEBER DRIVE, ROLLING MEADOWS, IL 60008


         IH3 Property Illinois LP, a Delaware limited partnership, (the “Movant”), by its attorneys,

Scott & Kraus, LLC, pursuant to Section 362(d) and 365(b)(1) of Title 11 of the United States

Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”), and Rules 4001, 6007(b) and 9014 of the

Federal Rules of the Bankruptcy Procedure (the “Bankruptcy Rules”), respectfully submits this

Motion for Relief from the Automatic Stay as to the real property commonly known as 4305 Weber

Drive, Rolling Meadows, IL 60008 (“Property”)(“the Motion”), so that it may pursue its right to

possession of the Property. In support of the Motion, Movant states as follows:

                                         JURISDICTION

         1.      This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334.

The Court is the appropriate venue pursuant to 28 U.S.C. §§ 1408. This matter constitutes a core

proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (G).            The statutory and rule-based

predicates for the relief sought herein are Section 362(D) of the Bankruptcy Code and Rules

4001(a)(1)-(a)(3) and 9014 of the Bankruptcy Rules.



{00960482.DOCX/v1/3619/1379/9/30/2019 12:42 PM}
  Case 19-03167          Doc 21   Filed 09/30/19 Entered 09/30/19 16:23:11           Desc Main
                                    Document     Page 5 of 7


                                        BACKGROUND

       2.      Victoria L. Graff and Bradford J. Mahan (collectively, the “Debtors”) filed their

Voluntary Petition for relief under Chapter 13 of the Bankruptcy Code on February 6, 2019

(“Petition Date”). [See Docket at No. 1].

       3.      The Meeting of Creditors pursuant to Section 341(a) of the Bankruptcy Code was

held on March 5, 2019. [See Docket at No. 7].

       4.      As of the Petition Date, IH3 Property Illinois LP was and still is the owner of the

property commonly known as 4305 Weber Drive, Rolling Meadows, IL 60008.

       5.      On or about July 1, 2019, Movant and Debtors entered into a lease agreement,

whereby Debtors agreed to pay Movant the sum of Two Thousand Eighty and 00/100 Dollars

($2,080.00) per month for the length of the lease term, in exchange for the right to occupy the

Property (the “Lease”). A true and correct copy of the Lease is attached hereto and made a part

hereof as Exhibit “1”.

       6.      The Lease term commenced on July 10, 2019 and runs for the period through

February 9, 2021, unless sooner terminated for, among other reasons, Debtors’ failure to pay the

rent reserved when due.

       7.      As of the Petition Date, the Debtors were in arrears in their payment of the rent due

in the amount of $2,790.00 for the period of August 2019 through September 2019.

       8.      The Debtors have failed to satisfy the terms of the Lease and have failed to pay

Rent that has come due under the Lease for a total amount due of $2,790.00. A true and correct

copy of the Debtors’ Resident Ledger is attached hereto and made a part hereof as Exhibit “2”.

       9.      Movant seeks relief from the automatic stay so as to proceed with state court

proceedings in the Circuit Court of Cook County and recover its lawful possession of the Property.




{00960482.DOCX/v1/3619/1379/9/30/2019 12:42 PM}
  Case 19-03167       Doc 21     Filed 09/30/19 Entered 09/30/19 16:23:11              Desc Main
                                   Document     Page 6 of 7




                                          ARUGMENT

       10.     Section 362(d) of the Bankruptcy Code provides:

               On request of a party in interest and after notice and a hearing, the court shall grant
               relief from the stay provided under subsection (a) of this section, such as by
               terminating, annulling, modifying, or conditioning such stay –

               (1) for cause, including the lack of adequate protection of an interest in property of
                   such party in interest;
               (2) with respect to a stay of an act against property under subsection (a) of this
                   section, if –

                      a. the debtor does not have an equity in such property; and
                      b. such property is not necessary to an effective reorganization.

       11.     Further Section 365(b)(1) provides that:

                              If there has been default in an executory contract or unexpired
                      lease of the debtor, the trustee may not assume such contract or lease
                      unless, at the time of assumption of such contract or lease, the trustee –
                                (A) cures, or provides adequate assurance that the trustee will
                                    promptly cure, such default other than a default that is a
                                    breach of a provision relating to the satisfaction of any
                                    provision (other than a penalty rate or penalty provision)
                                    relating to the satisfaction of any failure to perform
                                    nonmonetary obligations under an unexpired lease of real
                                    property, if it is impossible for the trustee to cure such
                                    default by performing nonmonetary acts at and after the
                                    time of assumption …

       12.     IH3 Property Illinois LP is not adequately protected because Debtors are using and

occupying the Property without making payment to IH3 Property Illinois LP for the current use

and occupancy of the Property. The value of the Property is being diminished by Debtors’

continued use and occupancy.

       13.     Therefore, pursuant to Section 362(d) and 365(b) of the Bankruptcy Code, the

automatic stay should be lifted so that Movant may proceed to terminate the lease and obtain

possession of the Property through a forcible entry and detainer proceeding in Illinois.



{00960482.DOCX/v1/3619/1379/9/30/2019 12:42 PM}
  Case 19-03167       Doc 21     Filed 09/30/19 Entered 09/30/19 16:23:11             Desc Main
                                   Document     Page 7 of 7


       14.     Moreover, this Court has the authority to order that Rule 4001(a)(3) not apply to

any Order granting this Motion, and Movant requests that this Court so order.

       WHEREFORE, Movant, IH3 Property Illinois LP, a Delaware limited partnership, prays

that this Honorable Court enter an Order, pursuant to Section 362(d) of the Bankruptcy Code,

modifying the automatic stay to permit IH3 Property Illinois LP, a Delaware limited partnership

to exercise its state court remedies to obtain possession of the Property commonly known as 4305

Weber Drive, Rolling Meadows, IL 60008, and further find that Bankruptcy Rule 4001(a)(3) shall

not apply so that IH3 Property Illinois LP, a Delaware limited partnership, may immediately, and

for any and all further relief deemed just and equitable.

                                                            Respectfully Submitted,

                                                     By: /s/ Miles V. Cohen___________
                                                        One of the attorneys for
                                                        IH3 Property Illinois LP,
                                                        a Delaware limited partnership
  September 30, 2019


  Miles V. Cohen
  mcohen@skcounsel.com
  Scott & Kraus, LLC
  150 S. Wacker Drive, Suite 2900
  Chicago, Illinois 60606
  312-327-1059 (telephone)
  312-327-1051 (facsimile)




{00960482.DOCX/v1/3619/1379/9/30/2019 12:42 PM}
